— Judgment, Supreme Court, New York County (Albert P. Williams, J.), rendered May 9, 1991, convicting defendant, after a jury trial, of attempted robbery in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender to concurrent terms of 2 Vi to 5 years, unanimously affirmed.
Contrary to defendant’s claim on appeal, his pro se speedy trial motion raised no issues of fact and was properly denied. Dismissal of the ill juror was proper (People v Page, 72 NY2d 69), as was the court’s refusal to submit attempted petit larceny as a lesser offense. Defendant was not deprived of a fair trial by the prosecutor’s summation. Concur — Sullivan, J. P., Ellerin, Wallach, Ross and Rubin, JJ.